Appeal by defendant from a judgment of the Supreme Court, Rensselaer County, entered in the office of the Clerk of that county May 22, 1944, in the sum of $6,411.25 upon a verdict after a jury trial (Bergan, J.), and from an order denying defendant’s motions for a directed verdict and to set the rendered verdict aside. The evidence presented questions of fact as to defendant’s negHgence, and its sole causal relation to plaintiff’s accident and consequent injuries. The verdict is amply supported by evidence. Judgment and order affirmed, with costs to appellant. A11 concur. [See 269 App. Div. 720.]